DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-3, 5-10, 12-17 and 19-20 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-3, 5-10, 12-17 and 19-20 are allowable because the prior art made of record (Boles et al (US 20180225316 A1) and further Prakash et al (US 7996636 B1)) do not teach or suggest the combination of elements as recited in independent Claims 1 as amended.
Specifically, the prior art Boles teaches a method, comprising: storing, by a processing device, in a data container comprising a plurality of segments residing on a memory device ([0003]-[0004], [0032], [0149] for non-volatile memory device), a key-value pair comprising a key and a value associated with the key (Fig 4 is a block diagram illustrating an example of a storage organization for keys and values, [0046], “values of the kvset are stored in a set of value-blocks”, [0133]-[0136], Fig 5, [0137], “The key-block and value block organization of FIG. 5 illustrates the generally simple nature of the extension key-block and the value-blocks.  Specifically, each are generally a simple storage container with a header to identify its type (e.g., key-block or value-block) and perhaps a size, location on storage, or other Meta data. “Fig 9, node (container) with plurality of segments (KVS) storing key-value pairs.), 
responsive to determining that a size of the current segment exceeds a threshold, adding a new segment to the data container (FIG. 8 illustrates an example of a method for KVS tree ingestion, [0151]- [0157], write kvset (segment) to a node (container) based on a metric (see [0156] for metrics), see also Fig 19, steps 1905 and 1910); and deleting the plurality of key-value pairs having respective current segment identifiers referencing one or more least recently created segments of the data container exceeding a maximum number of segments ([0162], garbage collection (key-value pairs removing (oldest key-value pairs)), Fig 11, [0178]-[0180],  [0225]-[0238], “garbage metrics include the number of obsolete key-value pairs and tombstones a key-value compaction, spill compaction, or hoist compaction on the kvsets of a node.”, [0308], recently created segments (the oldest kvset in the leaf), [0315]- [0316], [0320]-[0321], removing key-value pairs from the KVS tree in a first-in first-out (FIFO) manner).  

However both prior arts fails to teach “wherein the key comprises a prefix identifying the data container, a segment identifier identifying a current segment of the data container, and a record identifier including a timestamp identifying a data record” 

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169